DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Ishikawa et al., and further in view of Peng et al.
Furui (US Pub. No. 2011/0210987 A1) discloses (regarding claims 1 and 11) a projection system (i.e. image display system; Figure 1, element 1), comprising: a processing module (i.e. image processing apparatus; Figure 1, element 3), a projection module (Figure 1, element 21) and a photographing module (Figure 1, element 4), wherein: the projection module (Figure 1, element 21) is coupled to the processing module (Figure 1, element 3), and used for projecting a first projection image (Figure 1, element P1) based on a projection scope (Figure 1, element P), wherein the first projection image (Figure 1, element P1) includes a plurality of first positioning grid points (i.e. first diagram [page 7, paragraph 0075, lines 1-2]; Figure 4, element D111); and the photographing module (Figure 1, element 4) is coupled to the processing module (Figure 1, element 3), and used for capturing a part of the first projection image based on a photographing scope (i.e. element 4 captures first and second measurement data that are projected onto the projection surface; page 5, paragraph 0056, lines 2-4), so as to obtain a first photographic image (i.e. the photographing device [element 4] photographs a first measurement image [page 5, paragraph 0056, lines 2-3]), wherein the processing module (Figure 1, element 3) analyzes the plurality of first positioning grid points of the first photographic image (i.e. the photographing device [element 4] photographs a first measurement image [page 5, paragraph 0056, lines 2-3]), so as to obtain a plurality of first grid point coordinates (i.e. the image processing apparatus [element 3] obtains the image data from the photographing 
Furui teaches the salient features of the present invention as explained above except (regarding claims 1 and 11) an area of an overlapped part of the photographing scope and the projection scope is smaller than an area of the projection scope; and a processing module calculating a plurality of calculated grid point coordinates around the plurality of first grid point coordinates in the whole projection scope according to the plurality of first grid point coordinates, wherein the plurality of preset grid point coordinates comprise the plurality of first grid point coordinates and the plurality of calculated grid point coordinates.
Ishikawa et al. (US Pub. No. 2015/0213584 A1) discloses an area of an overlapped part (i.e. overlap between elements 212a and 212b and/or overlap between element 212b and 212c in Figure 8) of the photographing scope (i.e. capture plural images) and the projection scope (i.e. projection corresponding to regions 212a, 212b and 212c in Figure 8) is smaller than an area of the projection scope (i.e. regions corresponding to elements 212a, 212b and 212c in Figure 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an area of an overlapped part of the photographing scope and the projection scope is smaller than an area of the projection scope as shown by Ishikawa et al. in combination with Furui’s invention for the purpose 
Furui in combination with Ishikawa et al. teaches the salient features of the present invention as explained above except a processing module calculating a plurality of calculated grid point coordinates around the plurality of first grid point coordinates in the whole projection scope according to the plurality of first grid point coordinates, wherein the plurality of preset grid point coordinates comprise the plurality of first grid point coordinates and the plurality of calculated grid point coordinates; the plurality of the first positioning grid points are arranged within a part of the first projection image; wherein the first projection image projected from the projection module is non-entirely captured by the photographing module.
Peng et al. (US Pub. No. 2019/0149786 A1) discloses a processing module (i.e. processing device, element 150) calculating a plurality of calculated grid point coordinates (i.e. reference image; element 140d) around the plurality of first grid point coordinates (i.e. projection target; element 170) in the whole projection scope (i.e. projection region; element 173) according to the plurality of first grid point coordinates (i.e. coordinates enclosed in the border region; element 171), wherein the plurality of preset grid point coordinates comprise the plurality of first grid point coordinates (i.e. coordinates enclosed in the border region; element 171) and the plurality of calculated grid point coordinates (i.e. reference image; element 140d); the plurality of the first positioning grid points (i.e. first border; element 1711) are arranged within a part of the first projection image (i.e. projection image; element 113); wherein the first projection 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a processing module calculating a plurality of calculated grid point coordinates around the plurality of first grid point coordinates in the whole projection scope according to the plurality of first grid point coordinates, wherein the plurality of preset grid point coordinates comprise the plurality of first grid point coordinates and the plurality of calculated grid point coordinates; the plurality of the first positioning grid points are arranged within a part of the first projection image; wherein the first projection image projected from the projection module is non-entirely captured by the photographing module as shown by Peng et al. in combination with Furui and Ishikawa et al.’s invention for the purpose of quickly and automatically adjusting a size of the projection image to a size of the projection region (Peng et al., page 2, paragraph 0026, lines 28-30).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Ishikawa et al. and Peng et al., and further in view of Kawaguchi.
Furui (US Pub. No. 2011/0210987 A1) discloses (regarding claims 2 and 12) the quantity of the plurality of first positioning grid points (Figure 4, element D111) is smaller than the quantity of a plurality of preset positioning grid points (Figure 4, element D121, D122, D123 and D124).
Furui in combination with Ishikawa et al. (US Pub. No. 2015/0213584 A1) and Peng et al. (US Pub. No. 2019/0149786 A1) teaches the salient features of the present 
Kawaguchi (US Pub. No. 2015/0262550 A1) discloses a plurality of preset positioning grid points (Figure 15, elements A1 and A2) corresponding to the plurality of preset grid point coordinates (i.e. coordinates corresponding to Cb axis and Cr axis; Figure 15, elements Cr and Cb).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of preset positioning grid points corresponding to the plurality of preset grid point coordinates as shown by Kawaguchi in combination with Furui, Ishikawa et al. and Peng et al.’s invention for the purpose of avoiding issues of color distortions or degradations of utilization efficiency of the color space area (Kawaguchi, page 13, paragraph 0301, lines 3-4).

Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 21, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) wherein the projection module (Figure 1, element 22) projects a second projection image (Figure 1, 
Regarding claims 9 and 22, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) comprising: another projection module (Figure 1, element 23), which is coupled to the processing module (Figure 1, element 3), and used for projecting another first projection image (Figure 1, element P3) based on a projection scope (Figure 1, element P), wherein the another first projection image (Figure 1, element P3) includes a plurality of other first positioning grid points (Figure 4, element D113).  However, Furui and the prior art of record neither shows nor suggests the photographing module captures a part of the another first projection image based on the photographing scope, so as to obtain another first photographic image, the part of the another first projection image includes the plurality of other first positioning 
Regarding claims 13 and 23, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) wherein the projection module (Figure 1, element 22) projects a second projection image (Figure 1, element P2) based on the projection scope (Figure 1, element P), and the second projection image (Figure 1, element P2) includes a plurality of second positioning grid points (Figure 4, element D112).  However, Furui and the prior art of record neither shows nor suggest a projection method comprising capturing a part of the second projection image based on the photographing scope, so as to obtain a second photographic image, wherein the second photographic image includes a part of the plurality of second positioning grid points, and comparing the plurality of second grid point coordinates of the part of the plurality of second positioning grid points of the second photographic image with the corresponding 
Regarding claims 19 and 24, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) comprising: another projection module (Figure 1, element 23), which is coupled to the processing module (Figure 1, element 3), and used for projecting another first projection image (Figure 1, element P3) based on a projection scope (Figure 1, element P), wherein the another first projection image (Figure 1, element P3) includes a plurality of other first positioning grid points (Figure 4, element D113).  However, Furui and the prior art of record neither shows nor suggests a projection method comprising capturing a part of the another first projection image based on the photographing scope, so as to obtain another first photographic image, wherein the part of the another first projection image includes the plurality of other first positioning grid points, and the area of the photographing scope is smaller than the sum of the areas of the projection scope and the another projection scope; analyzing the plurality of other first positioning grid points of the another first photographic image, so as to obtain a plurality of other first grid point coordinates; calculating a plurality of other preset grid point coordinates corresponding to a plurality of other preset positioning grid points in the whole another projection scope one by one according to the plurality of other first grid point coordinates; and determining a projection result of the another projection module in the another projection scope according to the plurality of other preset grid point coordinates.
Regarding claims 4-8, 10, 14-18 and 20, the claims are allowable based on their dependence from allowable claims 3, 9, 13 and 19 (respectively).

Response to Arguments
Applicant’s arguments filed on 02/21/2022 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurakake (US Pub. No. 2016/0173840 A1) discloses an information output control device including a display information memory for storing display information in association with a display target such as electronic paper which is present outside the device. When a display target present in a predetermined area such as a projectable area is recognized and identified, display information associated with the display target is read out and acquired from the display information memory, the position of the display target present in the predetermined area is acquired, and the acquired display information is outputted such that it is displayed in association with the display target present at the acquired position.
Belliveau (US Patent No. 6,719,433 B1) teaches a lighting system comprising a plurality of image projection lighting devices including a first image projection lighting device, a central controller, and a communications system which permits the central 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/25/2022